Citation Nr: 0333217	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  His military occupational specialty was aircraft 
mechanic.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama 
regional office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  There is no evidence of tinnitus or a hearing loss 
disability for VA purposes during service or a sensorineural 
hearing loss within one year after discharge from service; 
hearing loss and tinnitus were first demonstrated several 
decades after the veteran's separation from service; and the 
record does not contain competent evidence relating the 
veteran's current tinnitus and hearing loss disabilities to 
service.


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred or aggravated during 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2003). 

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the August 
2002 statement of the case (SOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.

An October 2001 letter informed the appellant of what 
information and evidence needed to be supplied, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence he must obtain to successfully 
prosecute his claim, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that he 
had identified as relevant to his claim.  Additionally, the 
letter contained the provisions of 38 C.F.R. § 3.159 (2003).  
The veteran was given a VA audiological examination, and a 
report based on that examination, dated February 2002, has 
been associated with the claims folder.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in October 2001, almost two years prior 
to the Board's consideration of this case.  Furthermore, 
neither the veteran nor his representative has indicated the 
presence of any additional materials required to properly 
adjudicate the veteran's claim.  Thus, the Board finds that 
the PVA case does not require any delay in consideration of 
the veteran's claim.  

On appellate review, the Board sees no areas in which further 
development is needed.  The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  Sensorineural hearing loss may be 
presumed to have been incurred during service if manifest to 
a degree of 10 percent or more within the first year 
following service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (2003).   Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The service medical records show that the veteran's hearing 
was within normal limits in both ears at the pre-induction 
entrance examination in June 1967.  Although the clinical 
evaluation chart indicated that the veteran's eardrums were 
abnormal, the physician's notes clarified the condition as 
being "essentially normal" with "no dermatitis now."  Pure 
tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
15
15
5

[These findings have been converted from the American 
Standards Association utilized by service departments prior 
to November 1, 1967 to the International Standards 
Organization that have been in effect since]
  
On his report of medical history, dated June 20, 1967, the 
veteran indicated that he had suffered from past ear, nose, 
or throat trouble.  The examiner noted the veteran had 
suffered from occasional right otitis media.

The veteran was also medically examined in November 1967.  
Ears and eardrums were noted as normal.  Hearing was within 
normal limits in both ears.   
Pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
-10
0
5
LEFT
-5
-5
-5
5
0

There were no complaints or treatments with respect to the 
ears, tinnitus, or hearing during service.  On his separation 
examination in August 1969, no audiometric evaluation is 
noted.  

The veteran underwent a VA audiology and speech pathology 
examination in February 2002.  The examiner noted that the 
patient's claims folder had been reviewed, and that it 
contained a preinduction audiogram that indicated hearing 
within normal limits.  The examiner also noted that the 
veteran's hearing was within normal limits in a second 
audiogram underwent in November 1967, and that no 
audiological evaluation is noted in the veteran's service 
separation examination.  

During the examination, the veteran indicated that he was 
exposed to the excessive noise of aircraft for 18 months 
while in the military, and that he suffered from bilateral 
hearing loss and tinnitus that is greater in his left ear.  
The veteran rated his tinnitus as a "3" on a scale of 1 to 
5, when it occurs. 

The veteran also stated that before entering the military, he 
worked at a box factory for 1.5 years, and after his military 
experience, he worked in a steel mill for 14 years.


On audiometric examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
75
80
LEFT
20
20
25
55
60

Tympanograms were within normal limits bilaterally.  Pure 
tone air conduction and bone conduction thresholds revealed a 
mild to severe high frequency sensorineural hearing loss for 
the right ear and a moderate to moderately severe high 
frequency sensorineural hearing loss for the left ear.  
Speech recognition scores using the Maryland CNC Test were 
76% right ear, 80% left ear.

The diagnosis was bilateral high-frequency hearing loss.  

The examiner stated that it was impossible to determine 
whether the hearing loss was incurred in the military.  The 
examiner indicated that the veteran's hearing loss was very 
likely caused by noise exposure, but that there was no clear 
evidence that it was caused by the patient's military 
activity. 

The current VA audiologic findings show that the veteran has 
current bilateral hearing loss by VA standards.  See 
38 C.F.R. § 3.385.  However, there is no objective evidence 
connecting the current hearing loss to the veteran's period 
of service more than three decades earlier. 

The record contains no objective evidence of any treatment 
for or complaints of hearing loss or tinnitus for over 30 
years immediately following service.  The first objective 
indication of hearing loss or tinnitus in the record occurs 
in February 2002, in the form of the aforementioned VA 
medical examination.  

The veteran has contended in written statements and in 
histories reported to medical care providers that his hearing 
loss was attributable to noise exposure during service.  The 
veteran's claimed exposure to acoustic trauma in service is 
supported by his contentions and his official service records 
(showing his military occupational specialty as an aircraft 
maintenance crewman).  The crux of this case though is 
whether the veteran developed a chronic hearing disorder 
either in service or as a result of service or, in the case 
of sensorineural hearing loss, within the first postservice 
year.  The service separation examination did not indicate 
audiometric ratings, and there is a lack of objective 
evidence of hearing loss or tinnitus diagnosis for more than 
three decades after service.  The first objective findings of 
sensorineural hearing loss or tinnitus were many years after 
service discharge.  It is also noted that the veteran worked 
in a steel mill for 14 years following his separation from 
service.  The only competent nexus opinion of record 
attributes hearing loss to acoustic trauma, but is unable to 
relate defective hearing to active duty.  In effect the 
examiner suggests that any connection to service would be 
conjectural, when taking into consideration the acoustic 
trauma the veteran experienced in service and following 
active duty.  

The veteran believes that there is a causal relationship 
between his current hearing loss with tinnitus and service.  
However, the veteran's statements are not supported by the 
medical opinion of record, which is inconclusive.  As a 
layperson, the veteran is not qualified to render such 
opinions as to causation or etiology of symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The objective evidence does not indicate the presence of 
hearing loss or tinnitus until 2002, over 30 years after 
separation from service, and there is no competent evidence 
showing a causal link between the current hearing problems 
and military service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss and tinnitus.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385.  Since 




the weight of the evidence for and against the claim is not 
in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (2003).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



